Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first joint groove, second joint groove and third joint groove must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The originally filed disclosure explicitly discloses joint grooves (18, specification, page 11, last full paragraph) and (48, specification, paragraph bridging pages 14-15) which could provide support for the claimed first and second joint grooves.  However, nowhere in the specification there is a disclosure about a third joint groove formed from first and second joint grooves.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claim 1 now recites that the first and second hooked portions have  a first and second joint grooves, respectively which once the hook portions are engaged it the first and second joint grooves form a third joint groove. However, it is unclear, from the specification and drawings what exactly constitute a joint to be called a groove.  It seems that a groove would at least need to include some form of cavity (positioned between at least two intersected surfaces).  However, it is hard to understand what exactly constitute the first and second grooves. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20140255194 A1) in view of Wiebe et al. (WO 2017/074372 A1).
As applied to claims 1, 3 and 4, Jones teaches methods for assembling tip shrouds of turbine rotors the method comprising a member joining method for joining a first member (25 with tip 45), that is an airfoil divided body constituting an airfoil of a turbine vane, with a second member (51), that includes a plurality of shroud divided bodies constituting a shroud of the turbine vane (51), wherein the second member has a gas path surface on a side adjacent to the airfoil, the gas path surface being configured to be in contact with a combustion gas when disposed in a turbine.  Jones teaches a variety of different joining methods including abutting the first member to second member followed by welding the members together (embodiment in Fig. 6) and detachably abutting and assembling the first member to the second member by a mechanical joint (55, as in Figs. 7-11).
However, Jones does not explicitly teach the first member has a first hooked portion on a surface where the second member abuts with the first member, the first hooked portion has a first joint groove on a side of the gas path surface, the second member has a second hooked portion on a surface where the first member abuts with the second member, the second hooked portion has a second joint groove on the side of the gas path surface, positioning the first member and the second member so that a third joint groove is formed by the first joint groove and the second joint groove under a condition in which the first member abuts the second member and the welding includes performing welding of the first member and the second member from the side of the gas path surface using the third joint groove (as in claim 1), the first and second joint groove 
Wiebe et al. teach a member joining method for joining a first member (82/84) with a second member (86) by welding (92), wherein the first member has a first hooked portion on a surface where the second member abuts with the first member, the first hooked portion has a first joint groove on a side of the gas path surface, the second member has a second hooked portion on a surface where the first member abuts with the second member, the second hooked portion has a second joint groove on the side of the gas path surface, positioning the first member and the second member so that a third joint groove is formed by the first joint groove and the second joint groove under a condition in which the first member abuts the second member and the welding includes performing welding of the first member and the second member from the side of the gas path surface using the third joint groove (embodiment of Fig. 8, paragraphs [0042], [0047], [0048]).  Wiebe et al. further teach that the joint grooves have an angle set to fall within a range from 20 degrees to 40 degrees (Fig. 8) and wherein the welding is performed from, the side of the gas path surface by a laser powder build-up method (Fig. 8, paragraph [0042]).

    PNG
    media_image1.png
    535
    584
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the hooked portions of the first and  second members and first, second joint grooves making the third joint grooves for welding the first and second members into method of Jones, as taught by Wiebe et al., as a matter of combining prior art elements according to known methods to yield predictable results (enhanced engagement of the first and second member during the weld joining of the members, MPEP 2143, KASR, rationale “A”) or as a matter of use of a known technique to improve similar method in the same way (MPEP 2143, KASR, rationale “C”). 
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed into joining/welding method of Jones the 

Claim(s) 3, alternatively, is rejected under 35 U.S.C. 103 as obvious over Jones (US 20140255194 A1) in view of Wiebe et al. (WO 2017/074372 A1) as applied to claim 1 above, and further in view of Hoy et al. (US 4,292,496).
As applied to claim 3, Jones as modified by Wiebe et al. teach the invention cited including the joint grooves having an angle within a range from 20 degrees to 40 degrees (Fig. 8).  However, if Applicant does not agree that Jones/Wiebe et al. explicitly teach the claimed angle range, then Hoy et al. teach a method of butt-welding a first member (11) and second member (13, Fig. 1) wherein the groove angle A is in the range of 25 to 35 degrees (overlapping claimed range of 20-40 degrees, cols. 4 and 8-18).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the method of Jones/Wiebe et al. with a weld groove angle in the range of 20-40 degrees, as taught by Hoy et al., as an effective means of providing a homogenous joint having enhanced physical properties and minimal porosity.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20140255194 A1) in view of Wiebe et al. (WO 2017/074372 A1) as applied to claim 4 above, and further in view of Guo (US 7,009,137).
As applied to claim 5, Jones as modified by Wiebe et al. teach the invention cited including the materials of the first and second members and the powder used in laser build-up welding are the same (see Wiebe et al., paragraphs [004] and [005]).  However, if Applicant does not agree that Jones/Wiebe et al. explicitly teach the material is the same for all three components, then Guo teaches a method of repairing gas turbine engine using laser powder build-up welding method wherein the powder used in the laser welding process and the alloy of the workpiece are from same material (Inconel 713, abstract, liens 1-10, col. 5, lines 52-56).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the same material for the first/second members and the weld powder to the method of Jones/Wiebe et al., as taught by Guo, as an effective means of welding the first and second members together resulting in a homogeneous joint with enhanced properties thus minimizing cracking and fracturing of the joint under the high temperature and high pressure operating environment.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20140255194 A1) in view of Wiebe et al. (WO 2017/074372 A1) as applied to claim 1 above, and further in view of Collot et al. (US 6,595,401).
As applied to claims 7-9, Jones in view of Wiebe et al. teach the invention cited wherein the first and second members are welded together but do not explicitly teach 
Collot et al. teach (abstract, lines 1-10, col. 1, lines 5-7, 48-53, col. 2, lines 15-29, col. 4, lines 30-53, col. 5, lines 5-17, col. 6, lines 39-43, Figs. 1-2) a system to weld gas turbine components (blade (1, 5) to rotor disk (6, 7)) wherein the first member has positioning portions (10, 11, 12, Figs. 1 & 2) and fixing the first member (1) at a position where joint surfaces of the first member and the second member are in contact with each other, with a jig through the positioning portions; and performing the welding under the fixed condition of the first member wherein the first member has an elongated shape extending in a longitudinal direction, the second member is disposed around the first member, the jig is a first jig (18, 19) that supports the positioning portions formed on ends of the first member in the longitudinal direction, and the second member (6, 7) has an outer surface supported by a second jig (not shown, col. 4, lines 30-33) and wherein the first member has a periphery supported by a third jig (middle portion of the jig 13 surrounding leading and trailing edges of blade 1 but not labeled in Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the first, second and third jigs into the method of Jones/Wiebe et al., as taught by Collot et al., as an effective means of positioning and securing the first and second members in desired locations to be welded to each other in a highly precise and repeatable manner.
Response to Arguments
Applicant’s amendment filed on 12/18/2020 and RCE filed on 01/19/2021 are acknowledged.
Applicant’s arguments with respect to claim(s) 1, 3-5, and 7-9 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner is presently relying on Jones as the primary art and relying on Wiebe et al. (now using Figure 8 instead of Figure 9) as a secondary art.  As such, none of the Applicant’s arguments are applicable to the new order of the combination of references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/16/2021